Pierce, J.
This is an action of contract, before this court on appeal from an order of the Appellate Division of the Municipal Court of the City of Boston dismissing a report of the trial judge of that court. The material evidence introduced at the trial tended to prove that on February 11, 1918, the plaintiff and the defendant entered into a written contract in Boston, for the purchase and sale of a quantity of sauerkraut. The goods were not in stock, were to be manufactured by the plaintiff, were to be “ordered out” between October 1,1918, and November 30, 1918, were to be delivered “F. O. B. Phelps, no freight allowance,” and were to be paid for at the agreed price at the option of the purchaser on the terms of a discount for cash in ten days or net thirty days from the date of shipment.
The plaintiff manufactured the kraut and had it in vats ready to be packed in barrels for delivery "F. O. B. Phelps” before October 1,1918, and held it ready for delivery between October 1, 1918, and November 30, 1918, when it should be “ordered out” by the defendant. On November 5, 1918, the plaintiff wrote to the defendant calling its attention to the provision in the contract that the casks of kraut were to be “ ordered out” prior to November 30,1918, and, stating they would like “to ship them immediately,” asked for “shipping instructions.” On December 14, 1918, the plaintiff in a letter again asked the defendant for shipping instructions, and stated that “unless we receive shipping instructions *421from you by return mail, we shall place these goods in storage for your account. The storage charges will be 10c. per cask per month or fraction of month. We will have these goods insured in your name at the contract price, and will send you a bill for the insurance premium. We will send you a bill also for the kraut on the day the same goes in storage, and said bills will all mature thirty days from that date, and we shall expect payment at that time.” On December 18, 1918, the defendant wrote the plaintiff, "... Replying to your letter of December 14th, on account of absence of the gentleman who takes charge of the kraut, we cannot give you any definite answer. We expect the gentleman will be in the office next week. He will take it up direct with you.” On December 20, 1918, in reply the plaintiff wrote the defendant a letter wherein it refused a request by the defendant that it should make an offer to cancel the contract of the defendant, and concluded by saying “We shall be pleased to have you advise us in accordance with your letter, as soon as the gentleman whom you speak of, returns to your office.”
On January 2, 1919, the plaintiff packed the kraut in barrels which it had on hand, put them in storage in the defendant’s name, and marked them “54” in pursuance of an intention of its secretary “to set them aside as the goods contracted for.” On January 4, 1919, the plaintiff wroté to the defendant that the goods had been put in storage, and enclosed invoices for the contract price and for one month’s storage. On the same day, January 4, 1919, the defendant wrote the plaintiff: “Replying to your letters of December 14th and 20th, please do not make shipment of kraut as per your letters. Hold goods in your storage until we advise you further.” On January 6,1919, the plaintiff wrote to the defendant and agreed to hold the kraut in storage. On February 20, 1919, the plaintiff wrote to the defendant inquiring when the goods were to be ordered out. On March 15,1919, the defendant wrote “This letter is in reference to your letter of March 13th as well as previous correspondence regarding the matter of sauerkraut. We cannot possibly use the sauerkraut and must advise you now not to make any shipments whatever of sauerkraut to us.” There does not appear to have been a letter of March 13.
The trial judge of the Municipal Court “found ‘that title . passed’ and found for the plaintiff.” We are of opinion the evi*422dence warranted the finding. The agreement of the plaintiff was to deliver the goods “P. O. B. Phelps,” between October 1,1918, and November 30, 1918, when ordered out by the defendant. The agreement of the defendant was to order out the goods within the period named for so doing, and after their delivery at the railroad to pay for them within thirty days. The goods were not ordered, out, nor were they delivered, although they were ready for delivery when ordered out. After November 30, 1918, both parties to the contract treated it as remaining in force until it was repudiated on March 15, 1919, by the above letter of the defendant. While the title to the goods under the agreement would not pass to the defendant until the goods were delivered “F. O. B. Phelps,” we are of opinion that the evidence warranted a finding that it did pass on January 6, 1919, when the plaintiff accepted the proposal of the defendant, made January 4, 1919, that the plaintiff should “Hold goods in your storage until we advise you further,” — the proposal and acceptance operating as waivers of the obligation of the defendant to order out and of the plaintiff to make delivery “F. O. B. Phelps,” as a condition of the passing of title. Weld v. Came, 98 Mass. 152. It follows that the defendant was obligated to pay the contract price and the storage and insurance charges under St. 1908, c. 237, § 51.
The requests for rulings so far as they are not covered by this opinion have all been considered; they are not argued, and are treated as waived.

Order affirmed.